Citation Nr: 1141724	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:   The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter came before the Board of Veterans Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of the hearing has been associated with the record.

The appeal regarding service connection for peripheral neuropathy was remanded in May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In its May 2009 remand the Board directed that a VA examination be conducted to determine the etiology of the Veteran's claimed peripheral neuropathy.  At that time, the Board observed that the Veteran and others had submitted statements attesting to the Veteran's problems with numbness and pain in his feet during service and since his return from Vietnam.  The Board also noted that a letter from a private internist provided an opinion relating the Veteran's foot tingling, pain, and numbness to his psoriasis/dermatitis.

On VA examination in November 2009, the physician concluded that the Veteran's lower extremity peripheral neuropathy was not related to service or to the service-connected psoriasis.  With regard to the possibility of a relationship to service, he stated that the Veteran did not complain of symptoms in service.  The Board notes, however, that the Veteran has submitted various statements attesting to symptoms during service and in the years thereafter.  The Veteran and others are competent to diagnose and report on simple conditions which are readily observable.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the examiner's failure to address these reports of symptoms during service and in the years thereafter renders the examination report inadequate for the purpose of adjudicating the Veteran's claim.  

Regarding a relationship to the service-connected skin disability, the examiner stated that psoriasis was not known to be associated with peripheral neuropathy.  He did not address the statement by the private physician supporting such a relationship.  His conclusory statement is not a sufficient basis upon which to decide the question of secondary service connection.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination was inadequate because the provider failed to provide an appropriate discussion regarding the etiology of the claimed peripheral neuropathy.  Moreover, the examiner also failed to address conflicting evidence of record.  Accordingly, the Board finds that an additional examination is required. 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the November 2009 VA examination.  Request that he review the claims file, to specifically include lay statements regarding the Veteran's symptoms in service and the March 2008 opinion of G.L.F., MD.  Upon such review, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that peripheral neuropathy is related to disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that peripheral neuropathy is related (caused or aggravated) by the service-connected skin disability.  

The examiner is advised that the Veteran and others are competent to report on conditions that are readily observable.   

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

If the November 2009 examiner is unavailable, the Veteran should be scheduled for a current VA examination to address the above questions.

2.  Review the examiner's response for compliance with the Board's directive.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  In the event that a new examination is necessary the Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



